Order entered April 12, 2021




                                        In The
                               Court of Appeals
                        Fifth District of Texas at Dallas

                                 No. 05-20-00766-CV

                          MICHAEL A. NASR, Appellant

                                          V.

                      JOHN DAVID WHITEHEAD, Appellee

                  On Appeal from the 101st Judicial District Court
                               Dallas County, Texas
                       Trial Court Cause No. DC-19-03670

                                       ORDER

         Before the Court is appellant’s April 8, 2021 second motion for an extension

of time to file his reply brief. We GRANT the motion. We ORDER the reply

brief tendered to this Court by appellant on April 8, 2021 filed as of the date of this

order.


                                               /s/   ROBERT D. BURNS, III
                                                     CHIEF JUSTICE